[Cite as In re A.B., 2015-Ohio-3849.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


In the Matter of:                               :

[A.B.],                                         :
                                                                    No. 15AP-105
                 Appellee,                      :             (C.P.C. No. 12JU-7610)

[D.B.,                                          :          (ACCELERATED CALENDAR)

                 Appellant].                    :

In the Matter of:                               :

[T.R. et al.],                                  :
                                                                    No. 15AP-106
                 Appellees,                     :             (C.P.C. No. 13JU-896)

[D.B.,                                          :          (ACCELERATED CALENDAR)

                 Appellant].                    :



                                         D E C I S I O N

                                   Rendered on September 22, 2015


                 Robert J. McClaren, for Franklin County Children Services.

                 Jesse Atkins, for appellant.

                 APPEALS from the Franklin County Court of Common Pleas,
                     Division of Domestic Relations, Juvenile Branch

LUPER SCHUSTER, J.
          {¶ 1} Appellant, D.B., mother of A.B., T.R., and A.R. Jr. (collectively "the
children"), appeals from judgments of the Franklin County Court of Common Pleas,
Division of Domestic Relations, Juvenile Branch, terminating her parental rights and
Nos. 15AP-105 and 15AP-106                                                                2


placing the children in the permanent custody of appellee, Franklin County Children
Services ("FCCS"). For the following reasons, we affirm.
I. Facts and Procedural History
       {¶ 2} By way of background, this case involves FCCS's request for permanent
custody of A.B., born November 11, 2001; T.R., born September 14, 2011; and A.R. Jr.,
born July 22, 2012. R.C., the father of A.B., is incarcerated and has no interest in case
participation and no potential for custody of A.B.          A.R., mother's boyfriend, has
acknowledged paternity of A.R. Jr. and is alleged to be the father of T.R. Additionally,
A.R. has acted as a father-figure for A.B. as A.B. has never had a relationship with her
biological father.
       {¶ 3} Though this case has been continually open since March 6, 2012, FCCS
originally opened its case in 2011 regarding a delinquency charge related to mother's
oldest son, S.H., who is now an adult. During the previous opening, A.B. was removed
from her mother's care for a period of 13 days while mother was incarcerated. When the
case reopened on March 6, 2012, FCCS received temporary custody of A.B. for a period of
two days after A.B. failed to appear at a court hearing related to a violent assault on one of
A.B.'s classmates. FCCS returned A.B. to her mother after that two-day period. However,
on May 9, 2012, FCCS again received temporary custody of A.B., on the delinquency
charge, after learning of allegations of sexual abuse and substance abuse by A.B.'s
paternal uncle in her current living situation.
       {¶ 4} On June 1, 2012, FCCS filed a dependency complaint alleging A.B., who was
ten years old at the time, to be a dependent minor. FCCS filed the dependency action due
to concerns regarding mother's housing and income, including concerns that A.B. was
exposed to substance abuse and criminal activity in their current living situation. The
juvenile court found A.B. to be a dependent child on September 12, 2012 and granted
temporary court commitment to FCCS. The juvenile court adopted a case plan for mother
to regain custody of A.B. Following semi-annual reviews of the case, the juvenile court
granted two subsequent extensions of temporary custody of A.B. on April 10 and October
1, 2013.
       {¶ 5} On January 22, 2013, FCCS filed a complaint alleging T.R. and A.R. Jr. to be
abused, neglected, and/or dependent children and obtained emergency custody of T.R.
Nos. 15AP-105 and 15AP-106                                                               3


and A.R. Jr. At that time, T.R. was one year old and A.R. Jr. was six months old. The
complaint stated the family was homeless and struggled to find suitable housing for the
children despite receiving FCCS assistance in that regard. According to mother, FCCS
removed the children from her custody after she was asked to leave a family shelter
following an argument with another resident.
       {¶ 6} FCCS then filed two separate motions requesting permanent custody of
A.B., T.R., and A.R. Jr. The juvenile court combined both motions into a single trial.
       {¶ 7} At the trial commencing December 10, 2014, A.B. testified during an in
camera interview that she was worried about her siblings and herself and doubted her
mother was able to take care of them. A.B. said her mother is "sick" and she thinks her
mother is in denial and needs help. (15AP-105, Dec. 10, 2014 Tr. 34.) A.B. expressed a
desire for FCCS to "proceed with the permanent custody" proceedings.            (15AP-105,
Dec. 10, 2014 Tr. 44.) A.B. said she was no longer attending visits with her mother
because her mother told her via text message that she intended to "sign her rights away"
to A.B. and only seek reunification with the two younger children. (15AP-105, Dec. 10,
2014 Tr. 48.) A.B. said she believed her mother was angry that A.B. preferred living in a
foster home to living with her mother.       The trial court did not conduct in camera
interviews with T.R. and A.R. Jr. due to their young age.
       {¶ 8} Mother testified at the trial regarding her current housing situation. Mother
decided to move in with her mother in a retirement community that does not allow
children, and mother stated she understood that her inability to obtain suitable housing
was a barrier to her children returning to her custody. When asked where she would live
if the children were returned to her custody, mother said she intended to live with her
mother but agreed that was not a long-term solution since her mother's residence may not
allow children to live in the community.
       {¶ 9} Mother described the difficulty she has had finding independent housing.
She said that, given her history of evictions and her poor credit report, she had not been
able to find a housing option that was big enough for all the children and in a price range
she could afford. In addition to her inability to find suitable housing, mother has not had
a long-term job since 2011. Mother suffers from Graves disease and requires frequent
medical care and medications, but she has lost her health insurance twice in the last two
Nos. 15AP-105 and 15AP-106                                                                   4


years. Her only source of income is child support. Mother testified she currently had
$500 available to her, which she estimated to be enough to put down one-half of a deposit
for an apartment.
       {¶ 10} Mother described an incident when the she hit A.R., the father of the two
younger children, inside a taxi cab FCCS had provided to mother. Additionally, mother
spent 18 days in jail at the end of 2013 on a petty theft charge. Although mother agreed
she was referred for counseling and anger management, she testified that she did not
believe she needed either counseling or anger management. Mother admitted that she
was not consistently attending her counseling appointments, sometimes going months
without attending an appointment.       Although they previously participated in family
counseling, mother said A.B. now refuses to attend requested family counseling sessions.
Mother agreed that A.B. is not "close" to her "at all." (15AP-105, Dec. 10, 2014 Tr. 163.)
       {¶ 11} Van Frasher, a caseworker with FCCS, testified that mother had a housing
issue in 2011 and that FCCS provided her with furniture, financial assistance, and helped
her to create a budget. In June 2012, mother informed FCCS that she intended to live in a
shelter. Frasher testified that FCCS was attempting to help mother obtain independent
housing at that time, but when FCCS reopened its case in 2012, mother did not have
independent housing.
       {¶ 12} Sarah Terstage, the most recent FCCS caseworker assigned to mother,
testified that FCCS again received custody of A.B. on June 5, 2012, and said there were
issues of substance abuse, criminal charges against the father-figure, and problems with
housing and income. In January 2013, FCCS removed T.R. and A.R. Jr. from mother due
to "ongoing problems with housing," the parents' struggle to "meet the basic needs of the
children," and the fact that they were no longer able to reside in the shelter. (15AP-105,
Dec. 11, 2014 Tr. 117.) The children have not returned to mother's custody.
       {¶ 13} Terstage then described mother's case plan, which outlined the goals she
needed to achieve in order to be reunified with her children. The case plan required
mother to meet the basic needs of the children, provide documentation of income, comply
with the rules of her probation, and attend medical appointments for herself. The case
plan further required mother to obtain and maintain safe and suitable housing,
demonstrate appropriate conduct for the children, consistently attend her visitations with
Nos. 15AP-105 and 15AP-106                                                               5


the children, participate in any recommended parenting and home-based programs,
comply with random drug screens and complete a drug and alcohol assessment should a
drug screen reveal a problem, keep her appointments with FCCS, and complete a
psychological evaluation. A.R. had a similar case plan to complete.
       {¶ 14} Terstage testified that mother's biggest barriers to reunification with her
children were her failures to obtain suitable housing and to attend her counseling
sessions. Mother's current living situation in a senior citizen community living complex
did not qualify as suitable housing under the case plan because it was not a place where
the children would be allowed to reside with mother. According to Terstage, mother has
never had safe and suitable housing for the children that mother has been able to
independently obtain and maintain. Terstage said that mother talked to her on a weekly
basis about looking for new housing and that it was mother's stated plan to acquire
independent housing.
       {¶ 15} On February 28, 2014, A.R. obtained an apartment on Rockcastle Avenue
where he and mother intended to live. FCCS assisted mother financially by providing the
first month's rent. However, mother and father were evicted from that property four
months later due to their inability to pay their rent. Terstage said mother and father both
had been laid off from their jobs and were struggling financially.
       {¶ 16} Terstage told the juvenile court that FCCS referred mother to community
service workers to assist her with housing, budgeting, and material assistance. Mother
had been staying with family or friends and had moved around frequently. Since Terstage
has been assigned to the case, mother has not utilized the housing resources of a shelter.
       {¶ 17} Terstage spoke about the same domestic violence incident that mother
described in her testimony, and Terstage explained that although mother had been
successful in addressing her anger in her counseling session, mother was unable to use
those anger management techniques she learned in counseling when interacting with
father. Mother said she would not attend additional counseling sessions if she knew her
children would not be returning to live with her.
       {¶ 18} Mother completed a psychological evaluation as the case plan required.
Following the psychological evaluation, mother was referred for counseling at Mid-Ohio.
Although she was able to connect with a counselor, mother did not attend her sessions for
Nos. 15AP-105 and 15AP-106                                                            6


several months.    Eventually, mother started counseling, but her participation and
attendance were not consistent. Mother did have a past period where she consistently
attended counseling; but, by the time of trial she had stopped attending her counseling
sessions.
       {¶ 19} Terstage testified that A.R. had a marijuana substance abuse problem. A.R.
told Terstage he was not going to change his habits, and by the time of the trial he had
moved to Colorado.
       {¶ 20} Turning to the bonds between parent and child, Terstage said that all three
children are bonded to both mother and father but that the relationship between A.B. and
mother is strained, noting A.B.'s recent refusal to participate in family counseling. Both
A.R. Jr. and T.R. are too young to understand the concepts of permanent custody and
adoption.
       {¶ 21} Michael Danchak, the children's guardian ad litem, testified that A.B.'s
relationship with her mother is strained.     Danchak noted that A.B. had previously
expressed a desire to be reunified with her mother, but that as of December 3, 2014, A.B.
no longer wanted to live with her mother.       Danchak testified that the younger two
children, T.R. and A.R. Jr., interact well with mother and are "always delighted" to see
her. (15AP-105, Dec. 11, 2014 Tr. 212.) A.B. has been in many different foster homes
since the case opened, often changing placement due to behavioral issues. A.B. has
received mental health treatment several times during the pendency of this case. A.R. Jr.
and T.R. have had several placements since entering the custody of FCCS. At the time of
trial, all three children were placed together in the same foster home and have been there
since August 21, 2014. According to Danchak, T.R. and A.R. Jr. are bonded to each other
and bonded to A.B. Because they are so young, neither T.R. nor A.R. Jr. has the ability to
express his or her wishes regarding permanent custody.
       {¶ 22} Danchak said it was his recommendation that A.B.'s wishes be respected
and that permanent custody "ought to be granted" to FCCS "regardless of housing."
(15AP-105, Dec. 11, 2014 Tr. 220.) As to the two younger children, Danchak said he
"would not have a problem returning" the children to mother and father "if they could
provide housing and pay for the necessities," but that because the parents have shown a
repeated inability to provide those things, he recommended granting the motion for
Nos. 15AP-105 and 15AP-106                                                                 7


permanent custody to FCCS for A.R. Jr. and T.R. as well. (15AP-105, Dec. 11, 2014
Tr. 220.) Danchak specifically noted he did not believe one parent would be able to
successfully provide housing and basic necessities to the children without the involvement
and help of the other parent.
       {¶ 23} Following the two-day trial, the juvenile court granted FCCS's motions
requesting permanent custody of the children in a January 15, 2015 judgment entry.
Mother timely appeals. Although the appellate brief filed on behalf of mother purports to
represent an appeal from both mother and father, father was represented by separate
counsel at trial and did not file a separate notice of appeal. Thus, we will treat this appeal
as pertaining to mother only.
II. Assignment of Error
       {¶ 24} Mother assigns the following error for our review:
              The lower court erred in granting permanent custody to the
              Franklin County Children Services because the agency failed
              to prove its case by clear and convincing evidence as required
              by R.C. Section 2151.414(B)(1) and the holding was not
              supported by the manifest weight of the evidence.

III. Standard of Review
       {¶ 25} "In reviewing a judgment granting permanent custody to FCCS, an appellate
court 'must make every reasonable presumption in favor of the judgment and the trial
court's findings of facts.' " In re J.T., 10th Dist. No. 11AP-1056, 2012-Ohio-2818, ¶ 8,
quoting In re P.G., 10th Dist. No. 11AP-574, 2012-Ohio-469, ¶ 37. " '[I]f the evidence is
susceptible to more than one construction, we must give it that interpretation which is
consistent with the verdict and judgment, most favorable to sustaining the [juvenile]
court's verdict and judgment.' " In re Brooks, 10th Dist. No. 04AP-164, 2004-Ohio-3887,
¶ 59, quoting Karches v. Cincinnati, 38 Ohio St. 3d 12, 19 (1988).
       {¶ 26} "Judgments are not against the manifest weight of the evidence when all
material elements are supported by competent, credible evidence." J.T. at ¶ 8. "Pursuant
to R.C. 2151.414(B)(1), a trial court may grant permanent custody if after a hearing it
determines, by clear and convincing evidence, that * * * such relief is in the best interest of
the child." Id. at ¶ 9. "Clear and convincing evidence is that degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the facts to be
Nos. 15AP-105 and 15AP-106                                                               8


established." In re K.L., 10th Dist. No. 13AP-218, 2013-Ohio-3499, ¶ 14. "It is more than
a mere preponderance of the evidence but does not require proof beyond a reasonable
doubt." Id.
IV. Discussion
       {¶ 27} In her sole assignment of error, mother asserts the juvenile court erred in
granting permanent custody to FCCS. More specifically, mother argues the juvenile court
erred when it determined the termination of her parental rights was in the best interest of
the children.
       {¶ 28} "Parents have a constitutionally-protected fundamental interest in the care,
custody, and management of their children." In re H.D., 10th Dist. No. 13AP-707, 2014-
Ohio-228, ¶ 10, citing Troxel v. Granville, 530 U.S. 57, 65 (2000). The Supreme Court of
Ohio recognizes the essential and basic rights of a parent to raise his or her child. In re
Murray, 52 Ohio St. 3d 155, 157 (1990). However, these rights are not absolute, and a
parent's natural rights are subject to the ultimate welfare of the child. In re Cunningham,
59 Ohio St. 2d 100, 106 (1979).       In certain circumstances, therefore, the state may
terminate the parental rights of natural parents when such termination is in the best
interest of the child. H.D. at ¶ 10, citing In re E.G., 10th Dist. No. 07AP-26, 2007-Ohio-
3658, ¶ 8, citing In re Harmon, 4th Dist. No. 00 CA 2694 (Sept. 25, 2000); In re Wise, 96
Ohio App. 3d 619, 624 (9th Dist.1994).
       {¶ 29} In deciding to award permanent custody, the trial court must take a two-
step approach. K.L. at ¶ 18. The court must first determine if any of the factors set forth
in R.C. 2151.414(B)(1) apply. Id. Here, there is no dispute that the children were in the
temporary custody of one or more public children service agencies or private child placing
agencies for 12 or more months of a consecutive 22-month period, satisfying R.C.
2151.414(B)(1)(d).
       {¶ 30} Once the trial court determines that one of the circumstances in R.C.
2151.414(B)(1) applies, the trial court must then determine whether a grant of permanent
custody is in the best interest of the child. In re A.J., 10th Dist. No. 13AP-864, 2014-Ohio-
2734, ¶ 16; R.C. 2151.414(B)(1).      In determining the best interest of a child, R.C.
2151.414(D)(1) directs that the trial court must consider all relevant factors including, but
not limited to, the following:
Nos. 15AP-105 and 15AP-106                                                                 9


              (a) The interaction and interrelationship of the child with the
              child's parents, siblings, relatives, foster caregivers and out-of-
              home providers, and any other person who may significantly
              affect the child;

              (b) The wishes of the child, as expressed directly by the child
              or through the child's guardian ad litem, with due regard for
              the maturity of the child;

              (c) The custodial history of the child, including whether the
              child has been in the temporary custody of one or more public
              children services agencies or private child placing agencies for
              twelve or more months of a consecutive twenty-two-month
              period, or the child has been in the temporary custody of one
              or more public children services agencies or private child
              placing agencies for twelve or more months of a consecutive
              twenty-two-month period and, as described in [R.C.
              2151.413(D)(1)], the child was previously in the temporary
              custody of an equivalent agency in another state;

              (d) The child's need for a legally secure permanent placement
              and whether that type of placement can be achieved without a
              grant of permanent custody to the agency;

              (e) Whether any of the factors in [R.C. 2151.414(E)(7) to (11)]
              apply in relation to the parents and child.

R.C. 2151.414(D)(1)(a) through (e).

       {¶ 31} The juvenile court considered all of the above statutory factors with respect
to each of the three children and concluded that an award of permanent custody was in
the best interest of the children. Mother argues that although the juvenile court correctly
determined factors (c) and (e), the juvenile court erred in its evaluation of factors (a), (b),
and (d).   Mother's argument is essentially a disagreement with the juvenile court's
conclusions. We will address mother's arguments with respect to each of the statutory
factors.
       A. R.C. 2151.414(D)(1)(a) – Parent, Child, and Sibling
          Interrelationships

       {¶ 32} The juvenile court described the bond between A.B. and her mother as "a
lost bond." (15AP-105, Jan. 15, 2015 Decision and Entry, 9.) Mother argues the juvenile
Nos. 15AP-105 and 15AP-106                                                                  10


court did not consider the possibility that the tension in the relationship between mother
and A.B. was a short-term issue caused by a fight the two had shortly before trial.
Mother's argument in this regard, however, is speculative. Though there was testimony
that she and A.B. had a fight either through text messages or social media, the juvenile
court did not specifically state this was the basis for its finding that A.B. and mother had a
"lost bond." The juvenile court, instead, noted that both mother and A.B. had their own
versions of what was said during this fight, and noted mother's testimony that A.B.'s
version of the fight was somewhat exaggerated.
       {¶ 33} Notwithstanding     the   evidence    concerning    their   recent   fight,   the
overwhelming evidence presented to the juvenile court was that the relationship between
A.B. and her mother was strained at best. The guardian ad litem, the FCCS caseworker,
A.B., and mother herself all testified to this effect. Additionally, to the extent mother
argues the trial court concluded that the bond between her and A.B. was a lost bond based
solely on what could be a fleeting opinion of a teenager, the juvenile court expressly noted
that A.B.'s "wish is only one factor considered by the Court in the decision on this
Permanent Court Custody motion, and is not letting a thirteen year old child solely decide
her fate for the next four and one-half years, until age eighteen." (15AP-105, Jan. 15, 2015
Decision and Entry, 6.)
       {¶ 34} Mother next argues that the juvenile court erroneously determined that all
three children are "very bonded" to their foster parents, asserting there was not enough
evidence in the record for the juvenile court to make that finding. (15AP-105, Jan. 15,
2015 Decision and Entry, 9.) Again, however, the record indicates otherwise. A.B.
testified regarding the positive relationship she has with her current foster parents, and
the fact that A.B. views them as a prospective adoptive family and wishes to proceed with
the permanent court commitment proceedings is clear and convincing evidence that A.B.
feels very bonded to her foster parents.
       {¶ 35} As to the two younger children, the juvenile court found that A.R. Jr. and
T.R. are "bonded" to their biological parents but that they are "very bonded" to their foster
parents. (15AP-105, Jan. 15, 2015 Decision and Entry, 9.) Danchak stated in his report
that T.R., though too young to understand the question of whether she wanted to be
reunited with her biological parents, "did express a desire to go back to the home of * * *
Nos. 15AP-105 and 15AP-106                                                                11


her [former] foster mother." (15AP-106, Guardian Ad Litem's Report, 4.) Additionally,
Terstage noted in her semi-annual review of the case plan that both T.R. and A.R. Jr. had
been with the same foster family for 15 months and that they are both "bonded with [the
foster parents] and they are comfortable in the home."             (15AP-106, Semi-Annual
Review, 6.) Danchak's report states he interviewed Terstage and relied on her findings in
formulating his recommendation.
       {¶ 36} The evidence above relates to the bond that A.R. Jr. and T.R. had with their
long-term foster parents with whom they resided for 15 months. However, shortly before
trial, A.R. Jr. and T.R. were placed in a new foster family along with A.B. so that all three
siblings could be together. Danchak noted that although the younger two children had
only been in the new placement a relatively short amount of time compared to their
previous placement, both A.R. Jr. and T.R. are "entirely comfortable" in their new
placement and "they don't appear to be mal-adjusted children." (15AP-105, Dec. 10, 2014
Tr. 215.) Even if we were to agree with mother that the juvenile court overstated the bond
between the younger two children and their current foster parents, mother does not
indicate how the overall best interest analysis would have been different had the juvenile
court listed the bond between the children and the foster parents as "bonded" instead of
"very bonded."
       {¶ 37} Mother further argues the juvenile court erred when it determined the
children are not bonded to relatives, asserting the children had good relationships with
their maternal and paternal grandmothers, their cousin, and their half-brother. However,
none of the children are living with, or have plans to live with, any relatives, and there was
no evidence before the juvenile court indicating that any relatives intended to provide any
sort of support to the children. Thus, even if the juvenile court erred in concluding that
the children are not bonded with their relatives, mother does not explain how any such
error would have impacted the overall best interest analysis. See generally In Matter of
A.V., 10th Dist. No. 05AP-789, 2006-Ohio-3149, ¶ 35 (even assuming the trial court erred
in limiting cross-examination of a witness, the appellant's failure to demonstrate a
showing of prejudice renders the alleged error, "at most, harmless error").
Nos. 15AP-105 and 15AP-106                                                             12


       B. R.C. 2151.414(D)(1)(b) – The Children's Wishes
       {¶ 38} Mother next argues the juvenile court erred in placing too much weight on
A.B.'s expressed desire to proceed with the permanent custody proceedings. According to
mother, the juvenile court should have placed more weight on A.B.'s past statements
expressing her desire to be reunified with her mother and should have discounted her
more recent statements as an emotional outburst from a teenager.
       {¶ 39} As we noted above in discussing the bond between A.B. and her mother, the
evidence presented to the juvenile court was consistent that the two had a strained
relationship. Mother argues the juvenile court did not do enough to ensure that A.B.'s
wishes were genuine, but the juvenile court expressly noted it would not place too much
weight on A.B.'s expressed wishes in making such an important determination. A.B.
stated other reasons she desired to proceed with permanent custody beyond any fight she
may have had with her mother: she was concerned for her own wellbeing, her mother's
wellbeing, and the wellbeing of her younger siblings, and she feared she would have to
take care of her younger siblings because her mother was unable to do so. Additionally,
though mother asserts the guardian ad litem's recommendation was uncertain, the
juvenile court noted it relied heavily on Danchak's recommendation. Danchak visited with
the children over 70 times throughout the course of this case and had ample opportunity
to discern whether A.B.'s expressed wishes were genuine or, instead, were emotionally
charged and fleeting.
       {¶ 40} Mother notes that Danchak spoke favorably of the biological parents, so the
juvenile court should have considered the guardian ad litem's recommendation to be
more hesitant. However, " 'if the evidence is susceptible of more than one construction,
we must give it that interpretation which is consistent with the verdict and judgment,
most favorable to sustaining the [juvenile] court's verdict and judgment.' " In re Brooks at
¶ 59, quoting Karches at 19. Though Danchak said he would have had no problem
recommending the younger children be reunited with their parents should they be able to
find appropriate long-term housing, he was clear that mother's inability to find and
maintain housing showed that mother would not ever be able to create the kind of stable
environment needed to care for her children.
Nos. 15AP-105 and 15AP-106                                                                 13


       C. R.C. 2151.414(D)(1)(d) – Need for Legally Secure Placement
       {¶ 41} Finally, mother argues the juvenile court erred in determining the children
cannot achieve a legally secure permanent placement without a grant of permanent
custody to FCCS. Mother argues the juvenile court placed too great of emphasis on her
housing situation and ignored the fact that the she had complied with other aspects of her
case plan.
       {¶ 42} It was clear from the opening of this case that lack of stable housing was the
biggest obstacle to mother regaining custody of her children. The evidence before the
juvenile court indicated that mother showed a repeated inability to either find or maintain
suitable housing for herself or her children. Mother argues FCCS indicated she was not
required to have independent housing in order to satisfy her case plan, so her statement
during trial that she would be willing to take the children to a shelter should have been
sufficient to show that the children could achieve stability with her. However, Terstage,
the FCCS caseworker, testified that from the time FCCS had opened this case, mother had
not availed herself of any family shelter resources. Danchak also noted that mother would
bounce around from place to place and seemed to show a lack of understanding that her
inability to find stable and suitable housing for her children affected her ability to
properly meet the basic needs of the children. Indeed, mother herself testified that at the
time of trial, she still did not have a suitable place for the children to live, and she had not
been able to maintain stable housing for two years.               With regards to mother's
homelessness, the she had ample time to take advantage of the resources of a family
shelter in an effort to be reunified with her children, but she failed to do so and did not
explain why she failed to do so.
       {¶ 43} As the juvenile court noted in its decision, many families faced with
permanent court commitment often suffer immense financial struggles. However, as the
juvenile court noted, mother in this case was unlike so many others faced with these
circumstances because she did not also struggle with a debilitating mental illness,
chemical abuse or dependency, or developmental disabilities, as is often the case. Even
still, however, mother showed what the juvenile court described as an "inept" ability to
maintain a rental payment. (15AP-105, Jan. 15, 2015 Decision and Entry, 4.) FCCS
sought two extensions of temporary custody before moving for permanent court
Nos. 15AP-105 and 15AP-106                                                              14


commitment, and yet mother was never able to show any progress in the area of providing
stable housing for the children. As the juvenile court noted, mother demonstrated that
even when FCCS assisted her with rental payments, furniture, and case plan services, she
was still unable to find any suitable housing options. All parties, including mother, knew
that suitable housing was the main focus of her case plan; her failure to even make
progress in this regard is indicative of her inability to provide for the needs of her
children.
       {¶ 44} Mother also showed a reluctance or inability to comply with the counseling
component of her case plan, and she was unable to translate any skills she had learned in
her anger management counseling to real-world situations. She also showed a disregard
for the possible benefits of counseling, failing to attend many of her sessions and stating
in her testimony that she would not continue counseling if she knew she would not be
reunified with her children. All of this evidence contributed to the juvenile court's finding
that the children's need for a legally secure, permanent placement could not be met
without a grant of permanent custody to FCCS.
       {¶ 45} Based on all the testimony and evidence presented, including the entire case
file, the trial court determined permanent custody is in the best interest of the three
children. Having reviewed the entire record, we conclude the trial court had clear and
convincing evidence to conclude permanent court commitment was in the best interest of
the children, and the trial court's decision was not against the manifest weight of the
evidence. Accordingly, we overrule mother's sole assignment of error.
V. Disposition
       {¶ 46} Based on the forgoing reasons, clear and convincing evidence supports the
award of permanent custody to FCCS, and the trial court's decision was not against the
manifest weight of the evidence. Having overruled mother's sole assignment of error, we
affirm the judgments of the Franklin County Court of Common Pleas, Division of
Domestic Relations, Juvenile Branch.
                                                                       Judgments affirmed.
                            KLATT and HORTON, JJ., concur.